Citation Nr: 0016337	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-03 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether the veteran's substantive appeal from an October 
1994 rating decision was timely filed.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, whether all 
of the evidence both old and new warrants the grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Honolulu, Hawaii, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 1994 the RO denied entitlement to service 
connection for PTSD.  The veteran submitted a notice of 
disagreement as to that decision in February 1995.  A 
statement of the case was issued on January 12, 1996.  The 
veteran's substantive appeal was received on March 22, 1996.  
The RO found his substantive appeal was not timely filed.  
Subsequently, the veteran perfected an appeal as to the issue 
of timeliness of appeal.

The RO accepted the veteran's VA Form 9 received in March 
1996 as a notice of disagreement from a December 1995 rating 
decision which denied entitlement to service connection for 
PTSD.  A statement of the case was issued in July 1996 and 
testimony sufficient to perfect the appeal was provided at a 
personal hearing in October 1996.

Although the RO adjudicated the issue of entitlement to 
service connection for PTSD on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  Therefore, the Board has 
included the issue of whether new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection in this appeal.  The veteran was notified of 
pertinent legal criteria concerning this matter in the July 
1996 statement of the case and the Board finds he is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In January 1999 the veteran requested reconsideration and, in 
the alternative, expressed disagreement with a September 1998 
RO determination which denied additional nonservice-connected 
pension benefits for a dependent child.  A September 1999 RO 
determination adjusted the veteran's VA pension to include 
the dependent child.  As the September 1999 RO action upon 
reconsideration appears to have resolved all matters in 
dispute, the Board finds additional action as to this issue 
is not warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the timeliness of appeal issue has been 
obtained.  

2.  The record does not include a timely substantive appeal 
from the October 1994 rating decision which denied 
entitlement to service connection for PTSD.

3.  The October 1994 RO decision is final.  

4.  The evidence added to the record subsequent to the 
October 1994 rating decision includes the following:  VA and 
non-VA medical records, report of an April 1997 VA 
psychiatric examination, Department of Health and Human 
Services, Social Security Administration (SSA) records, 
correspondence from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly U. S. Army and 
Joints Services Environmental Support Group, and the 
veteran's statements in support of the claim and personal 
hearing testimony.

5.  Evidence submitted since the October 1994 rating decision 
bears directly and substantially upon the issue at hand and 
supports the reopening of the veteran's claim for entitlement 
to service connection for PTSD.

6.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for PTSD and all relevant 
evidence necessary for an equitable disposition of that claim 
has been obtained.

7.  Medical evidence demonstrates the veteran has PTSD 
related to a verified stressor during active service.


CONCLUSIONS OF LAW

1.  A substantive appeal from the October 1994 rating 
decision was not timely filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a) (1999).

2.  Evidence received since the October 1994 RO decision 
denying entitlement to service connection for PTSD is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal
Factual Background

In an October 1994 rating decision the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The veteran was notified at his address of record by 
correspondence dated October 17, 1994.

In February 1995 the RO received correspondence from the 
veteran in which he referred to the October 1994 rating 
decision and specifically stated the letter should serve as 
his notice of disagreement.  

In December 1995 the RO considered additional evidence 
submitted in support of the veteran's claim and denied 
entitlement to service connection for PTSD.

On January 12, 1996, the RO issued a statement of the case 
and notified the veteran that his case would be closed unless 
he filed an appeal within 60 days of the date of that 
correspondence.

On March 22, 1996, the RO received a letter of transmittal 
dated March 22, 1996, from the veteran's service 
representative indicating a VA Form 9 was submitted under 
that cover.  Also stamped as received by the RO on March 22, 
1996, was a VA Form 9 signed by the veteran and dated 
February 1, 1996.  The postmarked envelope in which the 
document was sent is not of record.

On March 26, 1996, the RO notified the veteran that his VA 
Form 9 had not been timely filed.  Subsequently, the veteran 
perfected an appeal as to the issue of timeliness.

In his April 1996 notice of disagreement the veteran reported 
he was aware of the importance of responding timely and that 
as soon as he received the statement of the case he went to 
see the state veterans representative who forwarded his 
statement to the service organization.

In correspondence dated in April 1996 from the State of 
Hawaii, Department of Defense, Office of Veterans Services, 
described the sequence of events leading to the veteran's 
appointment of a new service representative in January 1996.  
The correspondent noted the veteran's signed VA Form 9 had 
been forwarded to the newly appointed representative on 
February 1, 1996, and claimed the veteran met the "spirit 
and intent of the law" by that action.  It was noted the 
veteran was a victim of unfortunate circumstances, that he 
was being unjustly denied due process, and was not being 
provided the benefit of the doubt.  It was also noted that 
the veteran had been hospitalized at a VA facility from 
February 4, 1996, to February 6, 1996.  Copies of relevant 
documents were attached, including transmittal forms and a 
postage log indicating documents were sent to the veteran's 
service representative on February 1, 1996.

In his May 1996 VA Form 9 the veteran, in essence, stated he 
was being unfairly penalized for his ignorance of the 
interaction of the various organizations involved and for 
actions beyond his control.  He noted he had submitted the VA 
Form 9 to perfect his appeal to the Office of Veterans 
Services within the 60 day time limit.  

In a February 2000 statement in support of the claim the 
veteran's service organization noted the veteran's VA Form 9 
had been submitted by them on March 22, 1996, and stated they 
could not explain the delay in the receipt of that document.  
It was noted that all mail received at the Federal Building 
was processed by VA's mail room and that they submitted the 
document upon receipt.  It was also noted that the veteran's 
VA Form 21-22 which had been sent together with the VA Form 9 
was acknowledged by the RO on March 20, 1996.  The 
representative stated it appeared the documents had been 
separated or misrouted upon receipt at the Federal Building.

Pertinent Law

Applicable VA law provides that an appeal consists of a 
timely filed notice of disagreement in writing that can be 
reasonably construed as a disagreement and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20. 
201, 20.302(a) (1999).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed, and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  The appeal should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case, and the benefits sought on appeal must be clearly 
identified.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 
(a).  

When the rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  When the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the RO.  
In calculating this five-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305(a) 
(1999).  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 C.F.R. § 20.305(b).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

Analysis

Initially, the Board notes that the veteran's claim as to the 
issue of timeliness of appeal is found to be well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board is satisfied that all 
relevant facts have been properly developed as to this issue 
and that no further assistance is required in order to 
satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In this case, the fact that the veteran received the October 
17, 1994, notice of the denial of his claim and the January 
12, 1996, statement of the case is not in dispute.  The 
veteran contends, however, that his substantive appeal should 
be accepted as timely filed because he delivered the document 
to perfect his appeal to a representative within the 
prescribed time limit.

The Board notes that the evidence shows the veteran executed 
his VA Form 9 on February 1, 1996, and that the document was 
logged as having been mailed from the Office of Veterans 
Services to the veteran's service representative on that 
date.  The Board also notes the document was transmitted by 
the veteran's service representative and stamped as received 
by the RO on March 22, 1996.  The postmarked envelope in 
which the document was sent is not of record and the evidence 
does indicate it still exists.

As the statement of the case was issued on January 12, 1996, 
and it had been more than one year since the RO first denied 
the veteran's claim, the 60 day time limit to perfect the 
appeal expired at the close of business on March 12, 1996.  
For documents unsupported by a postmarked envelope the 
regulations, in essence, allow an additional 5 business days, 
which in this case would be to the close of business on March 
19, 1996.

Based upon a review of the entire record, the Board finds the 
veteran's substantive appeal was not timely filed.  Although 
there was a lengthy delay between the time the Office of 
Veterans Services logged the veteran's VA Form 9 as being 
sent to the veteran's service representative and their 
apparent receipt of that document, the veteran has submitted 
no clear evidence to rebut the presumption of the regularity 
of VA's administrative process.  See Mindenhall, 7 Vet. App. 
at 274.  Therefore, the Board must presume the document was 
received by VA on March 22, 1996, after the expiration of the 
prescribed time limit.

While it is clear that the veteran acted to perfect his 
appeal within the time limit, it is also unfortunately clear 
the relevant document was not submitted by the veteran's 
service representative to VA before that time limit had 
expired.  Applicable law governs the requirements and time 
constraints necessary to perfect an appeal to the Board, 
including the computation of time limits when a postmark is 
not available, and the Board has no authority to make 
exceptions to those rules.  See generally 38 C.F.R. § 20.101 
(1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence in this case is against the 
veteran's claim.

New and Material Evidence Claim
Factual Background
Evidence of Record in October 1994

Service medical records dated in April 1965 show the veteran 
had a history of emotional problems and psychiatric treatment 
prior to enlistment.  The diagnosis was emotional immaturity.  
The veteran's April 1968 separation examination included a 
normal clinical psychiatric evaluation.  

Service department correspondence to the veteran dated in 
January 1968 forwarded a copy of a Navy Unit Commendation to 
the USS Repose for exceptionally meritorious service from 
February 1966 to February 1967 while providing medical 
facilities in support of forces in the Republic of Vietnam.  
It was noted the ship's patients included critically injured 
combat casualties.  

During an October 1993 VA psychological evaluation the 
veteran reported he served aboard an auxiliary hospital ship 
and that his duties at that time included transporting 
wounded from helicopters to the triage nurse.  He stated that 
during training he faced disciplinary action related to 
alleged homosexual activity and experienced harassment, 
denigration, and physical abuse on at least one occasion.  
The examiner noted the veteran's Minnesota Multiphasic 
Personality Inventory (MMPI) PTSD subscale and Mississippi 
Scale for Combat-Related PTSD scores significantly exceeded 
scores typically used as the cutoff point in diagnosing PTSD.  
It was noted the veteran's report of symptoms and poor 
adjustment after service was consistent with criteria used to 
diagnose PTSD.  The examiner recommended the veteran receive 
appropriate treatment for PTSD; however, it was noted that 
the interpretation of the test findings had been provided 
without access to the veteran's service or medical records.

During a December 1993 VA psychiatric examination the veteran 
reported traumatic experiences including being beaten by 
fellow servicemen and events while serving on a hospital 
ship.  He reported his most troubling recollection was of 
Vietnamese children whose bodies were stored in freezers 
aboard ship and seeing the body of a friend who was killed by 
a helicopter.  The examiner noted the veteran appeared to 
have recurrent and intrusive recollections of events that 
occurred within the war zone and appeared to attempt to avoid 
those thoughts at times.  He also displayed some inability to 
recall incidents that occurred in the war zone, showed a 
markedly diminished interest in significant activities, 
showed feelings of detachment and estrangement from others 
and a restricted affect, showed some difficulty with sleeping 
and concentration, and showed irritability and outbursts of 
anger.

The examiner provided diagnoses including mild PTSD.  An Axis 
IV diagnosis noted the veteran experienced severe problems 
related to his duties aboard a hospital ship in Vietnam.  It 
was noted the veteran appeared to have experienced some 
degree of PTSD since his service in Vietnam and had a 
significant degree of personality disorder from early 
childhood.

In October 1994 the RO denied the veteran's claim for 
entitlement to service connection for PTSD.  It was noted the 
veteran had failed to provide specific information as to 
traumatic events during service that could be verified by the 
service department.  

Evidence Added to the Record after October 1994

In a January 1995 statement in support of the claim the 
veteran provided specific information concerning traumatic 
events during service including sexual and physical assaults, 
witnessing suicide attempts, and working with the wounded 
aboard a hospital ship.  

In February 1995 the veteran submitted documents including 
copies of correspondence he had written home to family 
members during active service.  

In March 1995 the RO received private hospital records dated 
from October 1994 to February 1995 which included diagnoses 
of major depressive disorder with suicidal ideation and a 
history of PTSD.

In April 1995 the veteran submitted copies of service 
department hospital records dated from September 1994 to 
February 1995 which included diagnoses of PTSD.  An October 
1994 narrative summary noted the veteran reported he had been 
beaten during active service and saw a great number of 
causalities during service aboard a hospital ship in Vietnam.

In August 1995 the RO received correspondence from the ESG 
which reported it was likely the veteran unloaded helicopters 
and witnessed various types of illnesses and casualties 
during his assignment aboard the USS Repose.  It was noted 
that additional information was required to verify other 
specific incidents and casualties.  

In his VA Form 9 dated in February 1996 the veteran stated, 
in essence, that the RO erroneously failed to consider as a 
PTSD stressor treatment he experienced during his appeal of a 
service department disciplinary action.

In July 1996 the RO received VA medical records dated from 
July 1993 to April 1995.  A December 1994 record noted the 
veteran reported sexual trauma while on active duty.

At his personal hearing the veteran testified he had been 
beaten by fellow servicemen while awaiting service department 
disciplinary action.  Transcript, p. 3 (October 1996).  He 
stated he was first informed that he may have PTSD by a 
psychologist he was instructed to visit after an incident at 
work approximately 5 years earlier.  Tr., p. 9.  He reported 
he usually attended monthly sessions with his VA 
psychiatrist.  Tr., p. 12.  He stated he believed his 
treatment while awaiting service department disciplinary 
action was the specific stressor which caused his PTSD.  Tr., 
p. 14.  He also reported he witnessed what appeared to be a 
severed arm fall off a stretcher while a wounded man was 
being transported during service on the hospital ship.  Tr., 
p. 18.  

In a February 1997 statement in support of the claim the 
veteran reported all of his service experiences had 
contributed to his PTSD, including harassment, denigration, 
and physical abuse while awaiting service department 
disciplinary action, witnessing the wounded and dying while 
aboard the USS Repose, and witnessing a helicopter accident 
while aboard the USS Yorktown.  

An April 1997 VA psychiatric examination report noted the 
examiner had previously examined the veteran in December 
1993.  The examiner also noted the veteran's history included 
report of a sexual assault while awaiting service department 
disciplinary action and handling severely injured soldiers 
and dead bodies while serving aboard a hospital ship.  It was 
noted the veteran also reported a Filipino co-worker with 
whom he had befriended incurred a severe head injury and that 
he had assisted in the neurosurgical procedure that attempted 
to save him.  The examiner provided Axis I diagnoses 
including moderate PTSD and an Axis IV diagnosis of severe 
problems related to his duties aboard a hospital ship during 
combat.

In March 1997 the veteran submitted a copy of an August 1995 
SSA decision which granted entitlement to disability benefits 
for severe PTSD and depression.  In February 1998 the RO 
received copies of records associated with the veteran's 
application for SSA disability benefits.  The evidence 
included VA medical records, service department hospital 
records, report of a state disability examination, and SSA 
medical opinions.

Pertinent Law

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The Court has also held that with regard to petitions to 
reopen previously and finally disallowed claims, VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

Analysis

In October 1994 the RO denied entitlement to service 
connection for PTSD.  As noted above, the veteran's 
substantive appeal was not timely filed.  Therefore, the 
October 1994 rating decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).

Based upon a review of the record, the Board finds the 
evidence added to the claims file after the October 1994 
rating decision is "new" since it was not available for 
review and that it is "material" since it bears directly on 
matters which were the bases of the prior denial of service 
connection.  The Board notes that at the time of the October 
1994 rating decision a specific inservice stressor had not 
been verified.  The August 1995 ESG verification of the 
veteran's claim that he assisted in the transport of the 
wounded and witnessed illness and casualties is sufficient to 
reopen the claim.  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the medical evidence added to 
the record is "new and material" to the veteran's claim, 
the claim is reopened.  See 38 C.F.R. § 3.156.

The Board notes the Court held that a determination based 
upon the merits of a service connection claim was appropriate 
when a previously disallowed claim is reopened but only after 
issues related to well groundedness and the duty to assist 
were resolved.  See Elkins, 12 Vet. App. 209; Winters , 12 
Vet. App. 203.  Therefore, these matters are addressed in the 
following section of this decision.

Service Connection
Pertinent Law

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim for entitlement to service connection 
for PTSD requires three elements: (1) a current diagnosis of 
PTSD, (2) supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

The Board notes that the decision in Cohen altered the 
analysis in connection with claims for service connection for 
PTSD and held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  The major effect of 
that decision was that the criteria have changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard.  The criteria now require exposure to 
a traumatic event and response involving intense fear, 
helplessness, or horror and more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  

A diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Id. at 139.  The sufficiency of a stressor is, accordingly, 
now a clinical determination for the examining mental health 
professional.  Id. at 140, 141.

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The Board specifically 
notes the amendment replaced the requirement of a "clear" 
diagnosis of PTSD with a requirement of medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. 
§ 4.125(a) and stated that lay testimony alone, in the 
absence of clear and convincing evidence to the contrary, 
could establish an inservice stressor if the evidence 
established the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat.  See 
38 C.F.R. § 3.304(f) (1999).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (1999).

Analysis

Initially, the Board notes that the veteran's service 
connection claim is found to be well-grounded under 
38 U.S.C.A. § 5107(a).  The August 1995 ESG report verified 
that the veteran witnessed illnesses and casualties during 
service on a hospital ship in support of operations in 
Vietnam and VA psychiatric examinations related the veteran's 
present diagnoses of PTSD to his duties aboard a hospital 
ship in Vietnam.  The Court has held that the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  

As to the issue of entitlement to service connection on the 
merits, the Board notes that the RO did not consider the 
veteran's claim based upon the Cohen decision or the recent 
regulatory revision noted above.  However, as the Board finds 
the evidence of record when considered in light of the change 
in law supports the veteran's claim, the veteran is not 
prejudice by this decision.  See Bernard, 4 Vet. App. 384.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Although the veteran provided various reports of noncombat-
related traumatic events which either were not or could not 
be verified, the service department verified that it was 
likely the veteran unloaded helicopters and witnessed various 
types of illnesses and casualties during his assignment 
aboard the USS Repose.  The December 1993 and April 1997 VA 
examinations included present diagnoses of PTSD and related 
the disorder to the veteran's experiences aboard the USS 
Repose.  

While the evidence of record, including the veteran's own 
report, indicates he experienced other traumatic events 
either unrelated to service or which were not verified, there 
is no evidence demonstrating that the December 1993 and April 
1997 VA nexus findings were inadequate or uninformed.  
Therefore, applying all reasonable in the veteran's favor, 
the Board finds entitlement to service connection for PTSD is 
warranted.


ORDER

A timely substantive appeal from an October 1994 rating 
decision not having been submitted, the appeal is denied.

New and material evidence having been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD, the claim is reopened.

Entitlement to service connection for PTSD is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

